EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Remus F. Fetea (Reg. No. 59,140) on 12/13/2021.

The application has been amended as follows:
IN THE CLAIMS (of that set dated 10/14/2021):
Claim 17.  Line 3.  After, “and the tilt angle interval is” and before “20° or less” please strike the language - - “about” - - so it reads (similar to the language of claim 8 as recently amended):
	“wherein the tilt angles of each of the two or more micrographs differ by a single tilt angle interval and the tilt angle interval is 20° or less.”


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 10/14/2021 in response to the Non-Final Office Action mailed 06/15/2021 has been entered.  



Response to 35 USC § 112 Rejections
In view of the foregoing amendments claim rejections under 35 U.S.C. 112(b), to claims 1-20 are withdrawn.  


Allowable Subject Matter and Reasons for Allowance
Claims 1-20 are allowable. 

The following is an examiner's statement of reasons for allowance:
Reconsideration and updated search has failed to provide references and/or an obvious combination thereof teaching/suggesting the claimed invention as a whole and to include the limitations in particular:
create a first set of matched fiducial markers and a first set of unmatched fiducial markers for each micrograph of the two or more micrographs; and
transform the first set of unmatched fiducial markers of a first micrograph into a transformed point set and match (1) the transformed point set to (2) the first set of unmatched fiducial markers of a second micrograph, resulting in a second set of matched fiducial markers for the first micrograph,
wherein the second set of matched fiducial markers for the first micrograph results in improved alignment of a number of fiducial markers, in addition to the first set of matched fiducial markers, for the first micrograph.




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669